Exhibit 10.10
NINTH AMENDMENT TO DEVELOPMENT SERVICES AGREEMENT


THIS NINTH Amendment to DEVELOPMENT SERVICES AGREEMENT (“Amendment”) is made and
entered into effective as of August 14, 2020 (the “Effective Date”), by and
between COMMERCE BANK, a Missouri state bank and trust company (“Owner”), 8027
FORSYTH ACQUISITIONS, L.L.C., a Missouri limited liability company (“8027
Forsyth”) and U.S. CAPITAL DEVELOPMENT, LLC, a Missouri limited liability
company (collectively, with 8027 Forsyth, hereinafter referred to as
“Developer”).
    
WHEREAS, Owner and Developer are parties to that certain Development Services
Agreement dated as of October 18, 2019, as amended by a First Amendment to
Development Services Agreement dated as of December 23, 2019, a Second Amendment
to Development Services Agreement dated as of March 12, 2020, a Third Amendment
to Development Services Agreement dated as of April 30, 2020, a Fourth Amendment
to Development Services Agreement dated as of May 28, 2020, a Fifth Amendment to
Development Services Agreement dated as of June 11, 2020, a Sixth Amendment to
Development Services Agreement dated as of July 1, 2020, a Seventh Amendment to
Development Services Agreement dated as of July 17, 2020, and an Eighth
Amendment to Development Services Agreement dated as of July 31, 2020 (as
amended, the “Development Agreement”), whereby Owner engaged Developer to
perform certain development services in connection with the development of the
Commerce Project (as defined in the Development Agreement);


WHEREAS, Section 1.3 of the Development Agreement provides that the parties will
use best efforts to negotiate and finalize certain Common Facilities Agreements
by August 14, 2020; and


WHEREAS, Developer and Owner desire to amend the Development Agreement to
provide additional time to negotiate and finalize the Common Facilities
Agreements, as more fully set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.All capitalized terms not defined herein shall have the meaning given to them
in the Development Agreement.


2.All references to “August 14, 2020” in Section 1.3 of the Development
Agreement are hereby deleted and replaced with “August 28, 2020.”


3.Except as amended hereby, all other terms and conditions of the Development
Agreement, as amended, shall remain unchanged, and shall be in full force and
effect. Should any of the terms of the Development Agreement conflict with this
Amendment, then the terms of this Amendment shall control. The recitals hereto
are incorporated herein by reference.


4.Owner and Developer each hereby acknowledge that this Amendment may be
executed in counterparts and exchanged by facsimile transmission, and that the
facsimile copies of each party’s respective signature shall be binding as if the
same were an original signature.





--------------------------------------------------------------------------------

Exhibit 10.10
5.This Amendment shall inure to the benefit of and be binding on the parties
hereto, their respective heirs, representatives, successors, and assigns.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------

Exhibit 10.10
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Effective Date.




OWNER:


COMMERCE BANK




By:     /s/ Charles G. Kim            
    Charles G. Kim, EVP and CFO






DEVELOPER:


8027 FORSYTH ACQUISITIONS, LLC




By:     /s/ James G. Koman            
    James G. Koman, Manager




U.S. CAPITAL DEVELOPMENT, LLC




By:     /s/ Scott Sachtleben            
    Scott Sachtleben, Manager







